Citation Nr: 0126906	
Decision Date: 11/30/01    Archive Date: 12/03/01

DOCKET NO.  00-10 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
arthritis of the lumbar spine, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased rating for service-connected 
arthritis of the right foot, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, and his spouse



ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from March 1966 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri which, in pertinent part, denied the 
appellant's claim for entitlement to an increased rating for 
service-connected arthritis of the lumbar spine, evaluated as 
20 percent disabling, and denied his claim for entitlement to 
an increased rating for service-connected arthritis of the 
right foot, evaluated as 10 percent disabling.

The appellant filed a claim for entitlement to a total rating 
based upon individual unemployability in April 2000.  This 
issue is referred to the RO for appropriate action.

REMAND

Upon review, the record appears incomplete.  Specifically, a 
letter from the Social Security Administration (SSA) dated in 
April 2000, indicates that the appellant was granted 
entitlement to SSA disability benefits beginning in July 
2000.  The medical reports pertaining to the award of 
benefits by the SSA have not been associated with the record 
certified for appellate review.  VA's duty to assist includes 
obtaining SSA records.  See Murincsak v. Derwinski, 2 Vet. 
App. 363, 371 (1992).  Thus, the RO must request complete 
copies of the SSA records utilized in awarding the appellant 
disability benefits.

Likewise, although a request for medical reports pertaining 
to the appellant's award of disability civil service 
retirement was made to the United States Postal Service, and 
a subsequent request was directed to the Personnel Office, 
Human Resource Management, District Office Help Unit, these 
reports were not provided.  It is unclear whether an 
authorization for release of such records is necessary, or 
whether the appellant must obtain and supply these records 
himself.  To the extent that such an award of disability 
benefits involved evidence concerning his service-connected 
disabilities, another effort to obtain these records should 
be made.  Therefore, an authorization for release of such 
information should be obtained from the appellant and another 
request should be submitted to the Personnel Office.  If this 
attempt is unsuccessful, then the appellant should be 
notified and requested to supply these records directly.  

In October 2000, the appellant submitted a statement in 
support of claim with an attached VA orthopedic consultation 
report.  He indicated that he had also received treatment 
during the "last few days which will reflect on my claim" 
and that he would forward these records.  However, no 
additional VA treatment records have been associated with the 
claims file. 

Under the doctrine of constructive notice set forth in Bell 
v. Derwinski, 2 Vet. App. 611 (1992), evidence that was not 
in the claims file but which was within VA's control, and 
that predates a Board decision and could reasonably have been 
expected to be part of the record, is constructively deemed 
to have been before the Board at the time of its decision.  
Bell holds that where documents proffered by the appellant 
are within VA's control and could reasonably be expected to 
be a part of the record before the Secretary and the Board, 
"such documents should be a part of the record, and that if 
they are determinative of the claim, then a remand is 
required."  Sims v. West, 11 Vet. App. 237, 239 (1998).  (VA 
records may be especially important in deciding an earlier 
effective date claim for an increased rating because the VA 
records themselves may constitute a claim for an increased 
rating, effective as of the date of the record.  See 
38 C.F.R. § 3.157 (2001).)  

In rating musculoskeletal disabilities, 38 C.F.R. § 4.40 
(regarding functional loss due to pain) must be considered 
apart from and in addition to the appropriate Diagnostic 
Code(s) in the VA Schedule for Rating Disabilities.  See 
DeLuca v. Brown, 8 Vet.App. 202, at 204-206, 208 (1995).  In 
light of the appellant's neurological complaints and 
complaints of pain associated with his service-connected 
arthritis of the lumbar spine and right foot, further 
development of the evidence in this regard is necessary.  
Hyder v. Derwinski, 1 Vet. App. 22 (1991).  Accordingly, a 
comprehensive neurological evaluation and a more extensive 
orthopedic examination of the appellant should be scheduled.  

Finally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the VCAA.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(West Supp. 2001).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision on the merits at this time.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). 

Accordingly, this case is REMANDED for the following:

1.  The RO should attempt to procure the 
appellant's complete Social Security 
Administration records in connection with 
his disability award.  These records 
should be associated with the claims 
folder.

2.  Following completion of an 
authorization for release of records by 
the appellant, the RO should attempt to 
procure his records from the Personnel 
Office, Human Resource Management, 
District Help Office, in connection with 
his disability civil service retirement 
award.  Should this attempt be 
unsuccessful, the appellant should be 
notified and provided the opportunity to 
obtain these records directly.  These 
records should be associated with the 
claims folder.

3.  The RO should obtain copies of all 
pertinent VA treatment records from the 
Poplar Bluff VA medical center which have 
not been previously obtained, including 
the October 2000 treatment records 
referred to by the appellant.  These 
records should then be associated with 
the claims folder.

4.  The appellant should be scheduled for 
VA neurologic and orthopedic examinations 
to determine the current extent of his 
service-connected arthritis of the lumbar 
spine and right foot.  The appellant's 
medical records should be made available 
to the VA examiners for review prior to 
the examinations.  X-rays and/or other 
diagnostic studies should be done, as 
deemed appropriate by the examiners.  The 
examiners must provide a thorough 
description of the appellant's service-
connected arthritis, including findings 
regarding the complete range of motion of 
his spine and right ankle and foot.  In 
addition, the examiners must render 
objective clinical findings concerning 
the severity of the appellant's service-
connected disabilities, to specifically 
include observations of pain on motion, 
deformity, excess fatigability, 
incoordination, weakened movement and 
other functional limitations, if any, 
attributed to his arthritis.  The report 
of the neurologic and orthopedic 
examinations should reconcile the 
appellant's subjective complaints of pain 
with the objective findings on 
examination.  The reports of the 
examinations should then be associated 
with the appellant's claims folder.

5.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001) are 
fully satisfied. 

6.  Thereafter, the RO should re-
adjudicate the appellant's claim.  If any 
benefit sought remains denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  The 
regulatory period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



